Citation Nr: 1721693	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO. 12-13 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a compensable rating prior to February 9, 2011, and in excess of 10 percent thereafter, for bilateral pterygium. 

2. Entitlement to an effective date prior to July 28, 2014 for the grant of a total disability rating based on individual unemployablity (TDIU).

3. Entitlement to an effective date prior to June 27, 2002 for the grant of service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to a rating in excess of 30 percent prior October 28, 2015, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The issues of entitlement to earlier effective dates for the grant of TDIU and the grant of service connection for PTSD, and entitlement to increased ratings for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1. Prior to February 9, 2011, the Veteran's service-connected bilateral pterygium was manifested by bulbar conjunctiva of the left and right eye. No disfigurement was diagnosed, and visual acuity was noted as 20/40 uncorrected for both eyes. 

2. As of February 9, 2011, the Veteran's service connected bilateral pterygium was not manifested by disfigurement or loss of visual acuity. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 10 percent, but no higher, prior to February 9, 2011 for bilateral pterygium have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, Diagnostic Code 6034-6018 (2016).

2. The criteria for a rating in excess of 10 percent as of February 9. 2011 for bilateral pterygium have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, Diagnostic Code 6034-6018 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v, 18 Vet. App. 112. In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in June 2009. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claim decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2016). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran's service-connected bilateral pterygium is currently rated as non-compensable prior to February 9, 2011, and as 10 percent disabling thereafter, under Diagnostic Code 6034-6018 (2016). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).

Pterygium is evaluated based on loss of vision. 38 C.F.R. § 4.79, Diagnostic Code 6034 (2016). The provisions of 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066, pertain to impairment of central visual acuity. Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present. However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity. 38 C.F.R. § 4.76 (b) (2016).

Pterygium, a benign growth of the conjunctiva, may also be rated as disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800. Here, the Board notes that the VA treatment records, VA examination reports, private treatment records, and the Veteran's own statements show no indication of disfigurement of the head, face, or neck during anytime during the course of the appeal. Therefore, an evaluation under Diagnostic Code 7800 is not warranted. 38 C.F.R. § 4.14 (2016).

Pterygium may also be rated as conjunctivitis under 38 C.F.R. § 4.79, Diagnostic Code 6018 (2016). Under Diagnostic Code 6018, conjunctivitis, if healed, is rated on the basis of residuals; and, if there are no residuals, a noncompensable evaluation is assigned. A maximum 10 percent rating is warranted if there is evidence of active conjunctivitis with objective symptoms. 38 C.F.R. § 4.84a (2016).

A November 2008 VA treatment record shows that the Veteran reported vision with glasses to be fine. Visual acuity testing without correction was 20/40-2 for the right eye and 20/40 for the left eye. The Veteran was noted to have bulbar conjunctiva noted 1 millimeter on the right eye and 1.5 millimeters of the left eye. 

A February 2011 VA treatment record shows that the Veteran reported blurry near-vision with current glasses. Pterygia were noted to be inflamed, with left eye more than right eye. Visual acuity was noted as 20/20 for both eyes without correction. The examiner noted that the inflamed pterygium was 1 millimeter in the right eye and 1.5 millimeters in the left eye. The Veteran was diagnosed with inflamed pterygium and a refractive error for both eyes. 

A May 2011 VA examination report noted that the Veteran's visual acuity was 20/20 Snellen in each eye without corrective lenses. 

A June 2014 VA treatment record shows that the Veteran's visual acuity without correction was 20/40 for the right eye and 20/50 for the left eye. The Veteran was noted to have pterygia of both eyes. A few conjunctival cysts in inferior fornix of both eyes were noted with no granulomata. An elevated 5 millimeters pterygium extending 2 millimeters over the nasal limmus of the right eye was noted. A 5.1 millimeters pterygium extending 3.7 millimeters over the nasal limbus of the left eye was noted. The examiner diagnosed the Veteran with pterygium of both eyes with left side greater than the right. It was noted that the Veteran used artificial tears for treatment. 

A July 2014 private treatment record shows that the Veteran sought evaluation for the progressing pterygium in the left eye. Visual acuity was noted as 20/25+ for the right eye and 20/30- for the left eye with corrected vision. The right eye showed pterygium inducing nasal changes but no encroachment on visual axis. The left eye showed significant pterygium encroaching on visual axis. The pterygium of the right eye was noted to be 1.8 millimeters, and the left was 3.8 millimeters. 

A September 2014 private treatment record shows that the Veteran underwent a pterygium excision surgery with possible conjunctival autograft. 

An April 2015 VA examination report shows that the Veteran was diagnosed with pterygium of both eyes with pterygium excision in the left eye. Corrected distance was noted as 20/40 for both eyes for distance and near. The examiner reported that there was no difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with near vision being worse. No anatomical loss, light perception, extremely poor vision, or blindness of either eye were noted. No visual field defect was noted. The examiner noted pterygium right eye and status post pterygium surgery left eye with no residuals. No disfigurement or scarring were noted. The examiner remarked that the Veteran was not disabled due to the pterygium.

An August 2015 VA treatment record shows that the Veteran reported that his vision was stable for both right and left eyes. His vision was reported to be blurry without glasses. No flashes, floaters, irritation, or redness was reported. Pterygium was noted on both eyes. Visual acuity was noted as 20/20 for the right eye and 20/20 for the left eye. The Veteran's refractive error was noted. The pterygium of the right eye was noted as stable and not interfering with vision, and status post pterygium surgery of the left eye was observed. 

A. Prior to February 9, 2011

After a review of the evidence of record, the Board finds that the evidence supports a rating of 10 percent, but no higher, for the Veteran's service connected bilateral pterygium prior to February 9, 2011. In so finding, the Board notes that the November 2008 VA treatment record indicates that the Veteran had bulbar conjunctiva noted as 1 millimeter on the right eye and 1.5 millimeters of the left eye. Here, the Board notes that chronic conjunctivitis that is active with objective findings warrants a 10 percent maximum rating under Diagnostic Code 6018. The Board finds that the Veteran's bulbar conjunctiva most closely approximates a finding of chronic conjunctivitis with objective findings to warrant a 10 percent rating under Diagnostic Code 6018 prior to February 9, 2011.

The Board has also considered whether other Diagnostic Codes may be applicable to warrant a rating in excess of 10 percent but finds that none are available in this case. Here, prior to February 8, 2011, there were no reports or diagnosis of the Veteran having loss of vision or decreased visual acuity due to the bilateral pterygium. Additionally, as discussed above, there were no reports of the Veteran having any disfigurement of the head, face, or neck due to his bilateral pterygium. Therefore, the Board finds that a rating of 10 percent, but no higher, prior to February 9, 2011 is warranted for bilateral pterygium. 

B. As of February 9, 2011

As of February 9, 2011, the Board finds that the evidence of record does not support a rating in excess of 10 percent for the Veteran's bilateral pterygium. The Board notes that for the Veteran's symptoms of his bilateral pterygium to warrant a rating in excess of 10 percent, the condition would need to be shown to cause disfigurement or loss of visual acuity. Here, the Board finds that neither is shown. With regards to disfigurement, the most recent VA examination conducted in April 2015 noted there was not scarring or disfigurement. Further, as noted above, the Veteran has not contended, and records do not otherwise indicate, the presence of any scarring or disfigurement of the head, face, or neck due to bilateral pterygium. With regards to the Veteran's visual acuity, the Board notes that during this period the Veteran's corrected vision was noted to be at the worst 20/40 for both eyes, which does not warrant a compensable rating based on vision loss. Therefore, the Board finds that the evidence shows that a rating in excess of 10 percent for bilateral pterygium as of February 9, 2011 is not warranted. 

The Board has considered the Veteran's statements in connection with his claim for a higher rating. While the Veteran is competent to report his symptoms, he is not shown to have the medical expertise required for a determination in this case. More specifically, although he is competent to report that he experiences blurry vision without his glasses, there is no indication that the Veteran is competent to diagnose an eye condition or the severity of such. Additionally, the Veteran has not reported visual problems when wearing glasses. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to an eye condition diagnosis. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating ocular disorders. King v. Shinseki, 700 F.3d 1339 (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) (2016). However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008 ). Rather, the manifestations of the Veteran's bilateral pterygium are fully contemplated by the schedular rating criteria. Specifically, the rating criteria address visual and physical symptoms of eye disabilities. The Veteran has not presented symptoms outside the rating criteria. Accordingly, referral for consideration of an extra-schedular rating is not necessary. 


ORDER

Entitlement to a rating of 10 percent, but no higher, prior to February 9, 2011 for bilateral pterygium is granted.

Entitlement to a rating in excess of 10 percent as of February 9, 2011 for bilateral pterygium is denied.


REMAND

With regard to the Veteran's claims of entitlement to earlier effective dates for the grant of TDIU and the grant of service connection for PTSD, as well as his claim for increased ratings for PTSD, a November 2015 rating decision granted a higher staged rating for PTSD, and a July 2016 rating decision granted TDIU and assigned an effective date of July 28, 2014. The Veteran filed a notice of disagreement in June 2016 regarding the effective date and ratings for PTSD. The Veteran also filed a notice of disagreement in September 2016, disagreeing with the effective date assigned for the grant of TDIU. Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued concerning that claim, the appropriate Board action is to remand the claim for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issues of entitlement to increased initial ratings and earlier effective dates for the grant of service connection for PTSD and the issue of entitlement to an earlier effective date for the grant of TDIU. Inform the Veteran that he must file a substantive appeal if he desires appellate review of any of the issues. Thereafter, the case should be returned to the Board only if he perfects an appeal as to any of the issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


